United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-20273
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LORDRICK MAGISHAWE TUGULALE,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:04-CR-00018
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     A jury convicted defendant Tugulale of aiding and abetting

bank fraud and attempting to commit bank fraud, in violation of 18

U.S.C. § 2, 1344, 1349, and found that he took property valued

between $400,000 and $1 million.   On appeal, Tugulale urges three

points of error: that the district court erred in denying his

motion to suppress based on alleged lack of consent to search his

car, that insufficient evidence supported the verdict, and that the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-20273
                                      -2-

Government violated his right to consular access under the Vienna

Convention.1

     We    review   the   district     court’s    conclusion     that   Tugulale

validly consented to the search of his truck for clear error.                 See

United States v. Vega, 221 F.3d 789, 795 (5th Cir. 2000).                    The

district court did not clearly err in applying the six-factor test

of United States v. Olivier-Becerril, 861 F.2d 424, 426 (5th Cir.

1988).    The testimony of Postal Service Inspector Boyden strongly

supports this conclusion.        Tugalale’s argument on appeal is, as it

was below, essentially that Boyden lied and Tugalale told the truth

regarding the circumstances surrounding the consent.              But it’s for

the district court to make credibility determinations, see United

States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996), and here the

district court expressly found Tugalale not credible.                We will not

disturb that founded judgment.

     Tugalale summarily argues insufficiency of evidence as well.

A rational jury could’ve disbelieved Tugalale’s story that he was

framed and instead credited the copious evidence - testimony from

multiple    witnesses,    physical     evidence    found    on   Tugalale,   and

recorded    conversations    -    to    find     Tugalale   guilty      beyond   a



     1
       Tugulale correctly concedes that he cannot pursue the last
argument on direct appeal, see United States v. Jimenez-Nava, 243
F.3d 192, 195-200 (5th Cir. 2001); Sanchez-Llamas v. Oregon, 126
S.Ct. 2669, 2687 (2006), raising it only to note his intention to
press the claim collaterally as a due process claim, see Rosales
v. Bureau of Immigration and Customs Enforcement, 426 F.3d 733,
737-38 (5th Cir. 2005), and preserve it should this court or the
Supreme Court later require it to be raised on direct appeal.
                               No. 05-20273
                                    -3-

reasonable doubt.    See United States v. Aubin, 87 F.3d 141, 144

(5th Cir. 1996).    Tugalale briefly challenges the jury’s special

finding as to the amount he tried to steal, noting only that the

Government   recovered   all   but   $1,000.   This   argument   goes   to

sentencing, not guilt, and Tugalale does not appeal his sentence;

in any event, there was plenty evidence that Tugalale attempted to

steal between $400,000 and $1 million, and it’s irrelevant that the

Government recovered most of that money, see U.S.S.G. § 2B1.1(b).

     AFFIRMED.